UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB ¨ Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 x TransitionReport Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934For the transition period from April 1, 2007toSeptember 30, 2007. Commission File Number 0-16106 APA ENTERPRISES, INC. (Exact Name of Registrant as Specified in its Charter) Minnesota 41-1347235 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5480 Nathan Lane North, Suite 120 Plymouth, Minnesota 55442 (763) 476-6866 (Address, including ZIP code and telephone number, including area code, of registrant’s principal executive office) Securities registered pursuant to Section 12(b) of the Act: Common Stock, par value $.01 per share (Title of class) Series B Preferred Share Purchase Rights (Title of class) Securities registered pursuant to Section 12(g) of the Act: Indicate by check mark if the registrant is required to file reports pursuant to Section 13 or section 15(d) of the Exchange Act. x
